Case 4:19-cv-00147-ALM Document 112 Filed 06/10/20 Page 1 of 1 PageID #: 1357



                        UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

FROSTINE NEWBERRY, and                §    CASE NO. 4:19-cv-147
RICHARD NEWBERRY,                     §
                                      §
            Plaintiffs,               §    JUDGE: AMOS MAZZANT
                                      §
V.                                    §
                                      §    PLAINTIFFS’ WITNESS LIST
ROSA LOPEZ, d/b/a A&R                 §
RENT-A-FENCE,                         §
                                      §
            Defendant.                §
____________________________________

                          PLAINTIFF’S TRIAL WITNESS LIST


1.    Rosa Lopez

2.    Frostine Newberry

3.    Richard Newberry

4.    Jose DeFlippo

5..   Norman Cooper

6.    Suzanne Smith
